Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                     PageID.1      Page 1 of 46



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN


                                                   )
    MELVIN DAVIS, WAYNE ANDERSON, )
    SHAWNETTA JORDAN and DAKOTA )
    KING, individually and on behalf of all others )
    similarly situated,                            )
                                                   )
                                 Plaintiffs,       )    CIVIL ACTION NO.:
                                                   )
                    v.                             )    CLASS ACTION COMPLAINT
                                                   )
    MAGNA INTERNATIONAL OF                         )
    AMERICA, INC., THE BOARD OF                    )
    DIRECTORS OF MAGNA                             )
    INTERNATIONAL OF AMERICA, INC., )
    MAGNA INTERNATIONAL OF                         )
    AMERICA, INC. INVESTMENT                       )
    COMMITTEE AND THE UNITED                       )
    STATES PENSION AND RETIREMENT
    SAVINGS COMMITTEE, and JOHN DOES
    1-30.
                                 Defendants.



                                          COMPLAINT

        Plaintiffs, Melvin Davis, Wayne Anderson, Shawnetta Jordan and Dakota King

(“Plaintiffs”), by and through their attorneys, on behalf of the Magna Group of Companies

Retirement Savings Plans (the “Plan”),1 themselves and all others similarly situated, state and

allege as follows:

                                    I.      INTRODUCTION




1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.2      Page 2 of 46



       1.       This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Magna International of America, Inc., (“Magna” or “Company”),

the Board of Directors of Magna (“Board”) and its members during the Class Period, the Magna

International of America, Inc. Investment Committee (“Investment Committee”) and its members

during the Class Period, and the United States Pension and Retirement Savings Committee and its

members during the Class Period (“Committee”) for breaches of their fiduciary duties.

       2.       Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June    2015),   available   at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

       3.       In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus,

the employer has no incentive to keep costs low or to closely monitor the Plan to ensure every

investment remains prudent, because all risks related to high fees and poorly-performing

investments are borne by the participants.

       4.       To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1).

These twin fiduciary duties are “the highest known to the law.” Chao v. Hall Holding Co., Inc.,

285 F.3d 415, 426 (6th Cir. 2002), cert. denied, 527 U.S. 1168 (2003). Fiduciaries must act “solely


                                                 2
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                     PageID.3      Page 3 of 46



in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care,

skill, prudence, and diligence” that would be expected in managing a plan of similar scope. 29

U.S.C. § 1104(a)(1)(B).

       5.      At all times during the Class Period (April 30, 2014 through the date of judgment)

the Plan had more than one billion dollars in assets under management. At the end of 2017 and

2018, the Plan had more than 1.6 billion dollars in assets under management that were/are entrusted

to the care of the Plan’s fiduciaries. The Plan’s assets under management qualifies it as a large

plan in the defined contribution plan marketplace, and among the largest plans in the United States.

As a large plan, the Plan had substantial bargaining power regarding the fees and expenses that

were charged against participants’ investments. Defendants, however, did not try to reduce the

Plan’s expenses or exercise appropriate judgment to scrutinize each investment option that was

offered in the Plan to ensure it was prudent. Instead, Defendants abdicated their fiduciary

oversight, allowing Principal Trust Company (the Plan’s “Trustee” or “Principal”) to lard the Plan

with funds managed by the Trustee and/or its affiliates. These Plan funds charged excessive fees

in violation of ERISA and the Plan’s own investment policy.

       6.      Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached

the duties they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio with due care

to ensure that each investment option was prudent, in terms of cost; and (2) maintaining certain

funds in the Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories as required by the Plan’s investment policy.




                                                  3
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.4     Page 4 of 46



        7.     To make matters worse, Defendants failed to utilize the lowest cost share class for

many of the mutual funds within the Plan, and failed to negotiate reasonable expenses for collective

trusts or commingled accounts and separate accounts within the Plan.

        8.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        9.     Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                             II.     JURISDICTION AND VENUE

        10.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        11.    This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

        12.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and/or may be found in this District. Indeed, the Plan documents indicate the

Company’s intent to litigate any issues involving the Plan in Michigan. See The Magna Group of

Companies Retirement Savings Plans, Amended and Restated as of Jan. 1, 2016 (“Plan Doc.”), at

¶ 11.03 (“To the extent not pre-empted by federal law governing qualified employee benefit plans,


                                                 4
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                        PageID.5   Page 5 of 46



this Agreement shall be construed according to the laws of the State of Michigan, where it is made

and where it shall be enforced.”) Venue is also proper in this District pursuant to 28 U.S.C. § 1391

because Defendants do business in this District and a substantial part of the events or omissions

giving rise to the claims asserted herein occurred within this District.

                                         III.    PARTIES

       Plaintiffs

       13.      Plaintiff Melvin Davis (“Davis”) resides in Southfield, Michigan. During his

employment, Plaintiff Davis participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       14.     Plaintiff Wayne Anderson (“Anderson”) resides in Bowling Green, Kentucky.

During his employment, Plaintiff Anderson participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       15.     Plaintiff Shawnetta Jordan (“Jordan”) resides in Louisville, Kentucky. During her

employment, Plaintiff Jordan participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       16.     Plaintiff Dakota King (“King”) resides in Bowling Green, Kentucky. During his

employment, Plaintiff King participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       17.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.




                                                  5
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                     PageID.6     Page 6 of 46



       18.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of separate accounts and collective trusts) necessary to understand that Defendants

breached their fiduciary duties and engaged in other unlawful conduct in violation of ERISA until

shortly before this suit was filed. Further, Plaintiffs did not have and do not have actual knowledge

of the specifics of Defendants’ decision-making process with respect to the Plan, including

Defendants’ processes (and execution of such) for selecting, monitoring, and removing Plan

investments, because this information is solely within the possession of Defendants prior to

discovery. Having never managed a large 401(k) plan such as the Plan, Plaintiffs lacked actual

knowledge of reasonable fee levels and prudent alternatives available to such plans. For purposes

of this Complaint, Plaintiffs have drawn reasonable inferences regarding these processes based

upon (among other things) the facts set forth herein.

               Defendants

                       Company Defendant

       19.     Magna is the Plan sponsor with a principal place of business at 600 Wilshire Drive,

Troy, Michigan.

       20.     Magna describes itself as “a leading global automotive supplier dedicated to

delivering new mobility solutions and technology that will change the world. Our products can be

found on most vehicles today and come from 346 manufacturing operations and 94 product

development, engineering and sales centers in 27 countries. We have over 165,000 employees




                                                 6
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.7     Page 7 of 46



focused on delivering superior value to our customers through innovative processes and world-

class manufacturing.”2

         21.    The Company is a fiduciary for several reasons. First, as of January 1, 2016 it is

the Named Fiduciary. See Plan Doc. at ¶ 1.36. See also Investment Policy Statement (“IPS”) at 4

(identifying the Company as the Plan Administrator).

         22.    Second, the Company appointed other Plan fiduciaries, including the Plan’s

Trustee, and accordingly had a concomitant fiduciary duty to monitor and supervise those

appointees. See Plan Doc, ¶ 7.01.

         23.    For example, Magna “delegated to the Committee operational and administrative

authority and oversight of the Plan and the Trust and any other rights, responsibilities and

obligations as Plan Administrator, including decision-making authority with respect to

investments made by the Plan….” See, Summary Plan Description (“SPD”) at page 4.

         24.    Lastly, the Company acted through its officers, including the Board, Committee,

and Investment Committee and their members, to perform Plan-related fiduciary functions in the

course and scope of their employment.

         25.    For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

                Board Defendants

         26.    The Company acted through the Board (defined above) to perform some of the

Company’s Plan-related fiduciary functions, including appointing the Committee and monitoring

its activities. According to the Plan Document, “[t]he Board of Directors of the Company may

appoint a committee of one or more members (the “Committee”) to administer the Plan. The




2
    https://www.magna.com/company/company-information/facts-history

                                                7
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                  PageID.8     Page 8 of 46



Committee shall in such case and upon such appointment constitute the Plan Administrator and a

Named Fiduciary as defined in ERISA.” Plan Doc. at ¶ 7.02

       27.     Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority to appoint

and/or monitor the Committee, which had control over Plan management and/or authority or

control over management or disposition of Plan assets.

       28.     The unnamed members of the Board of Directors for Magna during the Class Period

are collectively referred to herein as the “Board Defendants.”

               Committee Defendants

       29.     The Plan has two committees. The first is the United States Pension Retirement

Savings Committee and its members (defined above as the “Committee”) and the second is the

Magna International of America, Inc. Investment Committee and its members (defined above as

“Investment Committee”) (referred to collectively as the “Committee”).

       30.     The Committee oversees the actions of the Investment Committee.              “The

Committee shall appoint members of the Investment Committee and has the ability to remove

members of the Investment Committee. IPS at 5.

       31.     The Investment Policy Statement further provides: “[t]he United States Pension and

Retirement Savings Committee will endeavor to ensure that the options for investments by

Participants through the Plan have been arrived at after due consideration by a committee

established for the purpose of managing the investment of Plan’s funds….” See, IPS at 3.

       32.     The function of the Investment Committee is to “prudently select, control and

monitor … the investment options made available to members under the DC Plans [i.e., defined




                                                8
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.9      Page 9 of 46



contribution plans] in accordance with the terms of the applicable Plan, applicable laws and

common law duties.” Id. at 5.

       33.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because

each either exercised discretionary authority over management or disposition of Plan assets or

exercised discretionary authority to appoint and/or monitor fiduciaries which had control over Plan

management and/or authority or control over management or disposition of Plan assets.

       34.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

               Additional John Doe Defendants

       35.     To the extent that there are additional officers, employees and/are contractors of

Magna who are/were fiduciaries of the Plan during the Class Period, or were hired as an investment

manager or consultant for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

21-30 include, but are not limited to, Magna officers, employees and/or contractors who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

during the Class Period.

                                         IV.    THE PLAN

       36.     Magna has “established an employee benefit plan for the benefit of certain of its

employees which is qualified as a profit sharing plan and cash or deferred arrangement under

Sections 401(a), 401(k) and 501(a) of the Internal Revenue Code of 1986….” Plan Doc. at 1.




                                                9
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.10       Page 10 of 46



       37.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account.

       Eligibility

       38.     “An employee is eligible to participate on the first day of employment, and shall be

eligible for matching contributions on the first day of the month following six months of service

and attainment of 18 years of age” SPD at 4.

       Contributions

       39.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. SPD at 7-10.

       40.     With regard to employee contributions, participants may contribute up to 50% of

pretax annual compensation, as defined in the Plan. SPD at 7.

       41.     Magna contributes an amount equal to 50% of the participants contribution not to

exceed 6% of compensation. Id.

       42.     Like other companies that sponsor 401(k) plans for their employees, Magna enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at




                                                 10
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.11    Page 11 of 46



the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       43.     Magna also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees

and reduce turnover.” See, https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.

       44.     Given the size of the Plan, Magna likely enjoyed a significant tax and cost savings

from offering a match.

       Vesting

       45.     A participant is 100 percent vested at all times in their contributions plus actual

earnings thereon and any employer contributions. SPD at 7-10.

       The Plan’s Investments

       46.     The Investment Committee, as monitored by the Company, Board, and Committee,

selects the investment funds that the Plan participants invest in. IPS at 3.

       47.     The IPS specifically states “[f]ees should be reasonable and competitive compared

to similar investments/funds.” See, IPS at 6. The only equity investments excluded under the IPS

are “[p]recious metals, art and other highly speculative investments, as determined by the

Investment Committee.” Id.

       48.     During the Class Period, a significant amount of Plan assets were invested in funds

managed by Principal and/or its affiliates.

       49.     The Plan’s assets under management for all funds as of December 31, 2018 was

over $1,600,000,000 or 1.6 billion. See, 2018 Form 5500 Filing at page 6 of the audited financial

statement.

       Payment of Plan Expenses


                                                 11
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                     PageID.12      Page 12 of 46



       50.     As a first resort, Plan assets were or are used to pay for all expenses incurred by the

Plan, including recordkeeping fees. The Plan Document provides “Expenses of the Plan … may

be paid out of the assets of the Plan…” See, Plan Doc at page 58. The Plan Document goes on to

describe the types of expenses that may be paid from Plan Assets: “[s]uch expenses included, but

or not limited to, … expenses for recordkeeping and other administrative services; … expenses for

investment education service; and direct costs that the Employer incurs with respect to the Plan”

Id.

                             V.      CLASS ACTION ALLEGATIONS

       51.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):3

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between April 30, 2014 through the date of judgment (the
               “Class Period”).

       52.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 26,898 Plan “participants

with account balances as of the end of the plan year.” See, the Magna 2018 Form 5500 at p. 2.

       53.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged




3
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.


                                                  12
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.13      Page 13 of 46



herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

        54.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.     Whether Defendants are fiduciaries of the Plan;

                B.     Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;

                C.     Whether the Company, Board and Committee Defendants failed to

                       adequately monitor the Investment

                D.     Committee and other fiduciaries to ensure the Plan was being managed in

                       compliance with ERISA;

                E.     The proper form of equitable and injunctive relief; and

                F.     The proper measure of monetary relief.

        55.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        56.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to


                                                 13
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.14      Page 14 of 46



individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        57.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                              VI.     DEFENDANTS’ FIDUCIARY STATUS
                                    AND OVERVIEW OF FIDUCIARY DUTIES

        58.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

        59.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

        60.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

                (a)      they were so named; and/or



                                                 14
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                      PageID.15       Page 15 of 46



                (b)     they exercised authority or control respecting management or disposition of

                        the Plan’s assets; and/or

                (c)     they exercised discretionary authority or discretionary control respecting

                        management of the Plan; and/or

                (d)     they had discretionary authority or discretionary responsibility in the

                        administration of the Plan.

        61.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These

twin duties are referred to as the duties of loyalty and prudence and are “the highest known to the

law.” Chao v. Hall Holding Co., Inc., 285 F.3d 415, 426 (6th Cir. 2002), cert. denied, 527 U.S.

1168 (2003).

        62.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative




                                                    15
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                      PageID.16          Page 16 of 46



investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at

*3 (Dec. 19, 1988) (emphasis added).

       63.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries, and set aside the consideration of third persons.

       64.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). “[A] fiduciary cannot free

himself from his duty to act as a prudent man simply by arguing that other funds . . . could

theoretically, in combination, create a prudent portfolio.” In re Amer. Int’l Grp., Inc. ERISA Litig.

II, No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y. Mar. 31, 2011) (quoting DiFelice v. U.S.

Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)).

       65.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.




                                                  16
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                 PageID.17      Page 17 of 46



       66.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.

       67.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period and (2) lower recordkeeping and administrative fees.

       68.     As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                              VII.     SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       69.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment

options for a defined-contribution plan while also giving substantial consideration to the cost of

those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act (the “UPIA”) § 7.




                                               17
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                  PageID.18      Page 18 of 46



       70.     “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. Dec. 30, 2016) (en banc) (quoting Restatement (Third) of Trust § 90, cmt. b). See also

U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-

center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be

aware that your employer also has a specific obligation to consider the fees and expenses paid by

your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a

large effect on a participant’s investment results over time because “[b]eneficiaries subject to

higher fees … lose not only money spent on higher fees, but also lost investment opportunity; that

is, the money that the portion of their investment spent on unnecessary fees would have earned

over time.” Tibble, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       71.     Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices of plan

sponsors and fiduciaries, whether due to poor performance, high fees, or both.

       72.     In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must both “establish a prudent process for selecting

investment options and service providers” and “monitor investment options and service providers

once selected to see that they continue to be appropriate choices,” among other duties. See “A

Look at 401(k) Plan Fees,” supra.




                                                18
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.19      Page 19 of 46



       73.     The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses, (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id. at 5.

       74.     Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

B.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds

       75.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in selection (and maintenance) of several funds in the Plan throughout the Class

Period, including those identified below, that wasted the Plan and participants’ assets because of

unnecessary costs.

       76.     The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options in Tibble, 135 S. Ct. at 1823. In Tibble, the Court held that “an ERISA

fiduciary’s duty is derived from the common law of trusts,” and that “[u]nder trust law, a trustee

has a continuing duty to monitor trust investments and remove imprudent ones.” Id. at 1828. In

so holding, the Supreme Court referenced with approval the Uniform Prudent Investor Act,

treatises, and seminal decisions confirming the duty.

       77.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative



                                                 19
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                     PageID.20      Page 20 of 46



investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       78.     When large plans, particularly those with over a billion dollars in assets like the

Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of investment,

a careful review of the plan and each option is needed for the fiduciaries to fulfill their obligations

to the plan participants.

       79.     The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their high costs.

       80.     During the Class Period, the Plan lost millions of dollars in offering investment

options that had similar or identical characteristics to other lower-priced investment options.

       81.     The funds in the Plan have stayed relatively unchanged since 2014. Taking 2018

as an example year, the majority of funds in the Plan were much more expensive than comparable

funds found in similarly sized plans (plans having over a $1b in assets). The expense ratios for




                                                  20
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.21   Page 21 of 46



funds in the Plan in some cases were up to 1,825% (in the case of the Principal SmallCap S&P 600

Index Separate Account-Z) above the median expense ratios in the same category: 4


                                              Exp5                           ICI
         Current Fund                                   Investment Style
                                              Ratio                         Median6

         Principal LifeTime Hybrid 2030
                     CIT I25                 0.60 %     Target-date Fund     0.47%

         Principal LifeTime Hybrid 2020
                     CIT I25                 0.60 %     Target-date Fund     0.47%

         Principal LifeTime Hybrid 2040
                     CIT I25                 0.61 %     Target-date Fund     0.47%

         Principal LifeTime Hybrid 2050
                     CIT I25                 0.62 %     Target-date Fund     0.47%
         Principal LifeTime Hybrid 2010
                     CIT I25                 0.63 %     Target-date Fund     0.47%

         Principal LifeTime Hybrid 2060
                     CIT I25                 0.63 %     Target-date Fund     0.47%

           Principal LargeCap Growth I
               Separate Account-I5           0.49 %     Domestic Equity      0.33%

           Principal SmallCap S&P 600
            Index Separate Account-Z         0.77 %        Index Fund        0.04%

         Principal U.S. Property Separate
                    Account-I5               0.85 %     Domestic Equity      0.33%

              Invesco Oppenheimer
                                             1.00 %        Int'l Equity      0.50%
              Developing Markets Y
           Dreyfus Basic Money Market        0.45 %      Money Market        0.11%




4
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf
5
    The listed expense figures are taken from summary prospectuses published in 2019.
6
    This median fee is taken from plans with over $1b in assets.

                                                  21
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.22      Page 22 of 46




                                             Exp5                              ICI
      Current Fund                                     Investment Style
                                             Ratio                            Median6

        Principal International Equity
                                            0.25 %         Index Fund           0.04%
         Index Separate Account-Z
          Principal LifeTime Hybrid
               Income CIT I25               0.62 %      Target-date Fund        0.47%




       82.     The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the ICI study is based on 2016 data when expense ratios would

have been higher than today given the downward trend of expense ratios the last few years. Indeed,

the ICI median expense ratio for target date funds for plans with over 1 billion dollars in assets

was .56 using 2015 data compared with .47 in 2016. Accordingly, the median expense ratios in

2019 utilized by similar plans would be lower than indicated above, demonstrating a greater

disparity between the 2019 expense ratios utilized in the above chart for the Plan’s current funds

and the median expense ratios in the same category.

       83.     Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes

       84.     Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.


                                                 22
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.23      Page 23 of 46



       85.     Large defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment

minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a large

plan adding the fund in question to the plan as a designated investment alternative. Simply put, a

fiduciary to a large defined contribution plan such as the Plan can use its asset size and negotiating

power to invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

       86.     Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved…in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share

classes provide identical investments at lower costs – to switch share classes immediately.” Tibble,

et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017).

       87.     As demonstrated by the chart below, in several instances during the Class Period,

Defendants failed to prudently monitor the Plan to determine whether the Plan was invested in the

lowest-cost share class available for the Plan’s mutual funds, collective trusts and separate

accounts.

       88.     Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much lower, with less or no administrative costs, and less or no marketing or advertising


                                                 23
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.24      Page 24 of 46



costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       89.     Although collective trust expense ratios are typically lower than their mutual fund

counterparts, a fiduciary must still select the lowest cost share class available to the Plan when the

competing share classes are identical in every way except price.

       90.     Like collective trusts, separate accounts are widely available to large plans such as

the Plan, and offer a number of advantages over mutual funds, including the ability to negotiate

fees. Costs within separate accounts are typically much lower than even the lowest-cost share

class of a particular mutual fund. Unlike mutual funds, which by law must charge the same fee to

all investors, separate account fee schedules are subject to negotiation. Industry data shows that

actual fee schedules on separate accounts are typically lower than advertised fee schedules,

particularly when the plan or investor has a large amount of assets to invest, as did the Plan here.

But the Plan’s fiduciaries failed to negotiate reasonable separate account fees given the bargaining

power the Plan wielded.

       91.     The chart below uses 2019 expense ratios to demonstrate how much more

expensive the funds were than their identical counterparts:

                                                                                     Excess
             Current Fund              ER        Lower Share Class         ER
                                                                                     Expense

      Principal LifeTime Hybrid
                                     0.60 %      Principal LifeTime      0.29 %       106.90%
            2030 CIT I25
                                                 Hybrid 2030 CIT Z


      Principal LifeTime Hybrid
                                     0.60 %      Principal LifeTime      0.29 %       106.90%
            2020 CIT I25
                                                 Hybrid 2020 CIT Z


      Principal LifeTime Hybrid
                                     0.61 %      Principal LifeTime      0.29 %       110.34%
            2040 CIT I25
                                                 Hybrid 2040 CIT Z




                                                 24
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.25   Page 25 of 46



                                                                                   Excess
             Current Fund            ER        Lower Share Class         ER
                                                                                   Expense

     Principal LifeTime Hybrid
                                   0.62 %      Principal LifeTime       0.29 %     113.79%
           2050 CIT I25
                                               Hybrid 2050 CIT Z

     Principal LifeTime Hybrid
                                   0.63 %      Principal LifeTime       0.29 %     117.24%
           2010 CIT I25
                                               Hybrid 2010 CIT Z


     Principal LifeTime Hybrid
                                   0.63 %      Principal LifeTime       0.29 %     117.24%
           2060 CIT I25
                                               Hybrid 2060 CIT Z


                                                     PSSIX
     Principal SmallCap S&P 600
                                   0.77 %      Principal SmallCap       0.22 %     250.00%
      Index Separate Account-Z
                                               S&P 600 Index Inst



        Prin Div Intl Separate
                                              PIIIX             Prin
             Account - I5          1.06 %                               0.74%      43.24%
                                                  Div Intl Inst.


       Invesco Oppenheimer                          ODVIX
       Developing Markets Y        1.00 %     Invesco Oppenheimer 0.83 %           20.48%
                                               Developing Mkts R6


                                                  RXPF00426
     Principal LifeTime Hybrid
                                   0.62 %      Principal LifeTime 0.29 %           113.79%
          Income CIT I25
                                              Hybrid Income CIT Z



       92.     The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.




                                               25
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                  PageID.26      Page 26 of 46



       93.      As noted above, qualifying for lower share classes usually requires only a minimum

of a million dollars for individual funds. And it is common knowledge that investment minimums

are often waived for large plans like the Plan. Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 329

(3d Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24). The following is a sampling of the assets

under management as of the end of 2018:

                                                            2018
                 Fund in Plan
                                                  Assets Under Management


         Principal LifeTime Hybrid
                                                            $161.5m
                2030 CIT I25



         Principal LifeTime Hybrid
                                                            $114.4m
                2020 CIT I25



         Principal LifeTime Hybrid
                                                            $111.7m
                2040 CIT I25



         Principal LargeCap Growth
            I Separate Account-I5
                                                              $82m


         Principal LifeTime Hybrid
                                                             $27.0m
                2050 CIT I25



         Principal Div Intl Separate
                                                             $53.4m
                Account - I5



             Principal U.S. Property
                                                            $49.9.4m
              Separate Account-I5



                                                26
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.27     Page 27 of 46



                                                              2018
                Fund in Plan
                                                    Assets Under Management


          Principal LifeTime Hybrid
                                                                  $17.4m
                 2010 CIT I25



             Invesco Oppenheimer
                                                                  $11.9m
             Developing Markets Y




       94.     All of the lower share alternatives were available during the Class Period. A

prudent fiduciary conducting an impartial review of the Plan’s investments would have identified

the cheaper share classes available and transferred the Plan’s investments in the above-referenced

funds into the lower share classes at the earliest opportunity.

       95.     There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. The Plan did not receive any

additional services or benefits based on its use of more expensive share classes; the only

consequence was higher costs for Plan participants.

       96.     It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes fees charged to plan participants by the “retail” class investment were the same as the fees

charged by the “institutional” class investment, net of the revenue sharing paid by the funds to

defray the Plan’s recordkeeping costs. Tibble, 2017 WL 3523737, at * 8. Fiduciaries should not

“choose otherwise imprudent investments specifically to take advantage of revenue sharing.” Id.

at * 11. This basic tenet of good fiduciary practice resonates loudly in this case especially where

the recordkeeping and administrative costs were unreasonably high as discussed below. A




                                                 27
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.28      Page 28 of 46



fiduciary’s task is to negotiate and/or obtain reasonable fees for investment options and

recordkeeping/administration fees independent of each other if necessary.

       97.        By failing to investigate the use of lower cost share classes Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees.

       Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

       98.        As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts

§ 100 cmt. b(1).

       99.        While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at          http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       100.       Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of


                                                  28
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.29     Page 29 of 46



Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

         101.    During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. The chart below demonstrates that the

expense ratios of the Plan’s investment options were more expensive by multiples of comparable

passively-managed and actively-managed alternative funds in the same investment style. A

reasonable investigation would have revealed the existence of these lower-cost alternatives. The

chart below uses 2019 expense ratios as a methodology to demonstrate how much more expensive

the Plan’s funds were than their alternative fund counterparts.


                                2019                                   Alternative
                                         Passive/Active Lower Cost
         Current Fund           Exp                                     2019 Exp     % Fee Excess
                                                Alternative7
                                Ratio                                     Ratio

                                                     FXIFX
    Principal LifeTime Hybrid
                                0.60 %   Fidelity Freedom Index 2030     0.12 %         400%
          2030 CIT I25
                                                    Investor

                                                  RFETX
                                          American Funds 2030 Trgt       0.35 %          71%
                                               Date Retire R6



                                                     FPIFX
    Principal LifeTime Hybrid   0.60 %   Fidelity Freedom Index 2020     0.12 %         400%
          2020 CIT I25                              Investor



7
  Where appropriate, each cell in this column references both a passively-managed fund (identified
first) and an actively-managed fund (identified second). The rows in which only one fund is listed
are identified as follows: The JPMorgan Large Cap Growth R6, TIREX TIAA-CREF Real Estate
Sec Instl. and RNWGX American Funds New World are actively-managed; the Vanguard
Developed Markets Index Admiral is a passively managed fund; and the money market is neither
classified as a passive nor active fund. The listed expense figures for the funds are taken from
prospectuses published in 2019.



                                                29
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                  PageID.30     Page 30 of 46




                              2019                                   Alternative
                                       Passive/Active Lower Cost
       Current Fund           Exp                                     2019 Exp     % Fee Excess
                                              Alternative7
                              Ratio                                     Ratio


                                                RRCTX
                                        American Funds 2020 Trgt       0.31 %          94%
                                             Date Retire R6



                                                   FBIFX
  Principal LifeTime Hybrid
                              0.61 %   Fidelity Freedom Index 2040     0.12 %         408%
        2040 CIT I25
                                                  Investor

                                                RFGTX
                                        American Funds 2040 Trgt       0.38 %          61%
                                             Date Retire R6


                                                   FIPFX
  Principal LifeTime Hybrid
                              0.62 %   Fidelity Freedom Index 2050     0.12 %         417%
        2050 CIT I25
                                                  Investor

                                                RFITX
                                        American Funds 2050 Trgt       0.39 %          59%
                                             Date Retire R6



                                                  FKIFX
  Principal LifeTime Hybrid
                              0.63 %   Fidelity Freedom Index 2010     0.12 %         425%
        2010 CIT I25
                                                  Investor

                                                RFTTX
                                        American Funds 2010 Trgt       0.31 %         103%
                                             Date Retire R6



                                                  FDKLX
  Principal LifeTime Hybrid
                              0.63 %   Fidelity Freedom Index 2060     0.12 %         425%
        2060 CIT I25
                                                  Investor

                                                RFUTX
                                        American Funds 2060 Trgt       0.41 %          54%
                                             Date Retire R6




                                              30
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                 PageID.31     Page 31 of 46




                              2019                                  Alternative
                                       Passive/Active Lower Cost
       Current Fund           Exp                                    2019 Exp     % Fee Excess
                                              Alternative7
                              Ratio                                    Ratio



                                                JLGMX
 Principal LargeCap Growth
                              0.49 %   JPMorgan Large Cap Growth      0.44 %          11%
    I Separate Account-I5
                                                  R6




                                               VSMSX
 Principal SmallCap S&P 600
                              0.77 %    Vanguard S&P Small-Cap        0.08 %         863%
  Index Separate Account-Z
                                              600 Index I


                                                  PSSIX
                                       Principal SmallCap S&P 600     0.22 %         250%
                                                Index Inst



                                              TIREX
   Principal U.S. Property
                              0.85 %   TIAA-CREF Real Estate Sec      0.51 %          67%
    Separate Account-I5
                                               Instl



                                                 VBILX
  Principal Core Plus Bond
                              0.25 %   Vanguard Interm-Term Bond      0.07 %         257%
     Separate Account-Z
                                               Index Adm


                                                BBTBX
                                                                      0.14 %          79%
                                        Bridge Builder Core Bond



                                               RNWGX
   Invesco Oppenheimer
                              1.00 %   American Funds New World       0.60 %          67%
   Developing Markets Y
                                                  R6


                                                VUSXX
    Dreyfus Basic Money
                              0.45 %    Vanguard Treasury Money       0.09 %         400%
          Market
                                            Market Investor




                                              31
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                     PageID.32      Page 32 of 46




                                2019                                    Alternative
                                          Passive/Active Lower Cost
       Current Fund             Exp                                      2019 Exp     % Fee Excess
                                                 Alternative7
                                Ratio                                      Ratio


    Principal International                        VTMGX
    Equity Index Separate       0.25 %       Vanguard Developed           0.07 %          257%
          Account-Z                          Markets Index Admiral


  Principal LifeTime Hybrid
       Income CIT I25                                 FIKFX
                                0.62 %       Fidelity Freedom Index       0.12 %          417%
                                                Income Investor


                                                   RTRPX
                                           American Funds Retire Inc      0.31 %          100%
                                                Port-Cnsrv R6




       102.     The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

       103.     Moreover, the Plan’s fiduciaries cannot justify selecting actively managed funds

over passively managed ones. As noted above, while higher-cost mutual funds may outperform

a less-expensive option such as a passively-managed index fund over the short term, they rarely

do so over a longer term. With regard to this action in particular, there is objective evidence that

selection of actively managed funds over passively managed ones with materially similar

characteristics was unjustified. Comparing the three-year returns of some of the Plan’s actively

managed funds with those of comparable index (passively managed) funds with lower fees

demonstrates that accounting for fees paid, the actively managed funds lagged behind in

performance. The chart below indicates the efficiency of the active funds or lack thereof (i.e., the

return needed by the actively managed fund to match the returns of the passively managed fund):



                                                  32
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                       PageID.33       Page 33 of 46



                                                                           INDEX
                                                Expense       Return
          Fund Name                  Ticker                                Report/Return
                                                Ratio8        (3 Year)
                                                                           Deficiency
          Principal LifeTime                                               Fails Efficiency
                                     PLZTX      0.36          3.97
          Hybrid 2030 R6 *                                                 Requires 1.62% more
          Fidelity Freedom Index                                           return to pass
                                     FXIFX      0.12          5.3
          2030 Investor                                                    efficiency test.

          Principal LifeTime                                               Fails Efficiency
                                     PLTTX      0.35          4.16
          Hybrid 2020 R6 *                                                 Requires 1.21% more
          Fidelity Freedom Index                                           return to pass
                                     FPIFX      0.12          5.1
          2020 Investor                                                    efficiency test.

          Principal LifeTime                                               Fails Efficiency
                                     PLMTX      0.38          3.74
          Hybrid 2040 R6 *                                                 Requires 0.79% more
          Fidelity Freedom Index                                           return to pass
                                     FBIFX      0.12          4.50
          2040 Investor                                                    efficiency test.

          Principal LifeTime                                               Fails Efficiency
                                     PLJTX      0.39          3.45
          Hybrid 2050 R6 *                                                 Requires 1.45% more
          Fidelity Freedom Index                                           return to pass
                                     FIPFX      0.12          4.49
          2050 Investor                                                    efficiency test.

          Principal LifeTime                                               Fails Efficiency
                                     PLKTX      0.40          3.23
          Hybrid 2060 R6 *                                                 Requires 1.93% more
          Fidelity Freedom Index                                           return to pass
                                     FDKLX      0.12          4.48
               2060 Investor                                               efficiency test.

          Invesco Oppenheimer                                              Fails Efficiency
                                     ODVYX      1             1.24
          Developing Markets Y                                             Requires 2.41% more
          American Funds New                                               return to pass
                                     RNWGX      0.6           2.65
          World R6                                                         efficiency test.


          104.   The comparator funds above belong to the same peer group as the Plan fund.

Comparing funds in the same peer group is an industry-standard that allows comparisons to be

“apples to apples.” Here, the following data points were used to calculate the Plan fund’s

efficiency: r-squared, standard deviation, and 3-year return. The same data points were used on

both the active and passive funds to calculate the incremental cost and incremental return and then

to determine if the active fund is efficient, less than efficient, or fails efficiency.



8
    Expense ratios are as of 2020.


                                                      33
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.34     Page 34 of 46



         105.   Defendants’ failure to investigate lower cost alternative investments (both actively

and passively managed funds) during the Class Period cost the Plan and its participants millions

of dollars.

C.       Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

         106.   The Plan’s recordkeeper during the Class Period was Principal Financial Group

(“Principal Financial”). IPS at 2. The term “recordkeeping” is a catchall term for the suite of

administrative services typically provided to a defined contribution plan by the plan’s

“recordkeeper.” Beyond simple provision of account statements to participants, it is quite common

for the recordkeeper to provide a broad range of services to a defined contribution plan as part of

its package of services. These services can include claims processing, trustee services, participant

education, managed account services, participant loan processing, QDRO9 processing, preparation

of disclosures, self-directed brokerage accounts, investment consulting, and general consulting

services. Nearly all recordkeepers in the marketplace offer this range of services, and defined

contribution plans have the ability to customize the package of services they receive and have the

services priced accordingly. Many of these services can be provided by recordkeepers at very little

cost. In fact, several of these services, such as managed account services, self-directed brokerage,

QDRO processing, and loan processing are often a profit center for recordkeepers.

         107.   Here in particular, Principal Financial was charged with performing relatively

routine tasks: “The Recordkeeper is responsible for maintaining individual Participant records, as

well as posting contributions, investment earnings, withdrawals and benefit payments to

Participant accounts, in accordance with the terms of the Recordkeeping Agreement.              The

Recordkeeper also allocates Participant activity, such as changes in fund choices.” IPS at 4.



9
    Qualified Domestic Relations Order.


                                                 34
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.35     Page 35 of 46



         108.   The market for recordkeeping is highly competitive, with many vendors equally

capable of providing a high-level service. As a result of such competition, vendors vigorously

compete for business by offering the best price.

         109.   On overage, administrative expenses – the largest of which, by far, is recordkeeping

– make up 18% of total plan fees. Investment Company Institute & Deloitte Consulting LLP,

Inside the Structure of Defined Contribution/401(k) Plan Fees, 2013, at 17 (Aug. 2014), available

at https://www.ici.org/pdf/rpt_14_dc_401k_fee_study.pdf

         110.   The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         111.   Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to provide.

         112.   Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it could be devastating for Plan participants. “At worst, revenue sharing is a way to hide fees.

Nobody sees the money change hands, and very few understand what the total investment expense

pays for. It’s a way to milk large sums of money out of large plans by charging a percentage-

based fee that never goes down (when plans are ignored or taken advantage of). In some cases,

employers and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard,




                                                   35
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.36      Page 36 of 46



“Revenue Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharing-

and-invisible-fees (last visited March 19, 2020).

        113.    Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(“Tussey II”) (holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they

“fail[] to monitor and control recordkeeping fees” incurred by the plan); George v. Kraft Foods

Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution plan fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”). First, they must pay close

attention to the recordkeeping fees being paid by the plan. A prudent fiduciary tracks the

recordkeeper’s expenses by demanding documents that summarize and contextualize the

recordkeeper’s compensation, such as fee transparencies, fee analyses, fee summaries, relationship

pricing analyses, cost-competitiveness analyses, and multi-practice and standalone pricing reports.

        114.    Second, in order to make an informed evaluation as to whether a recordkeeper or

other service provider is receiving no more than a reasonable fee for the services provided to a

plan, a prudent fiduciary must identify all fees, including direct compensation and revenue sharing

being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based

revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to

ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned

to the plan and its participants.

        115.    Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown


                                                 36
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                  PageID.37      Page 37 of 46



significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. George, 641 F.3d 800;

Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470, 479 (M.D.N.C. 2015).

       116.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping and administrative costs by failing to undertake any of the aforementioned steps

because, among other things, there is no evidence that Defendants negotiated to lower

recordkeeping costs. The total amount of recordkeeping fees paid throughout the Class Period on

a per participant basis was unreasonable.

       117.    As noted above, some plans pay recordkeepers additional fees on top of direct

compensation in the form of revenue sharing, and that was the case with the Plan. However, the

indirect compensation received by Principal Financial for recordkeeping services is impossible to

pinpoint using publicly available information10 given that “revenue sharing’ is divvied among all

the plan’s service providers which “could include but are not limited to recordkeepers, advisors

and platform providers.” 401k Averages Book at 107 (20th ed. 2020)11 at p. 7, Answer to FAQ

No. 14 (emphasis added).

       118.    If all the indirect revenue sharing reported on the Plan’s form 5500 and the

estimated amounts of revenue sharing based on Plaintiffs’ investigation (or even a fraction of it)12


10
  See Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot
state a claim without pleading facts which tend systematically to be in the sole possession of
defendants, the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA
will suffer.”)
11
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at 2.
12
  Per a document Plaintiffs obtained during their investigation, up until 2019 or 2020, Principal
was paid .25% in revenue sharing for each of the Principal target date funds. According to the

                                                37
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                        PageID.38       Page 38 of 46



were paid to Principal, then prior to rebates, if any, the per participant recordkeeping fee would

have ranged from more than $61 to $89 during the Class Period. These amounts are clearly

unreasonable as they are well above recognized reasonable rates for large plans.13

        119.     By way of further comparison, according to data compiled in the 401k Averages

Book, for plans with 2,000 participants and $200 million in assets (a fraction the size of the Plan),

the average recordkeeping/administration fee through direct compensation, based on data obtained

in 2019, was $5 per participant. See Pension Data Source, 401k Averages Book at 107 (20th ed.

2020) (data updated through September 30, 2019). Expressed as a range, $0 per participant is at

the low end and $43 per participant is at the high end. Id.

        120.     The Plan’s direct recordkeeping costs were at all times well above the $5 average

for plans a fraction of the size of the Plan.            Between 2014 and 2018 the average direct

recordkeeping cost for the Plan was $21 per year according to the forms 5500. The Plan’s direct




document, “The Authorizing Fiduciary selects the following share class of the selected Funds
indicated above and acknowledges that the Trustee will pay the Service Fee to the Recordkeeper
as directed under Section 9 of the Agreement, above.” See Appendix A: Selection of Target Date
Funds. The estimated amount of revenue sharing payments by the Plan’s target date funds made
to the recordkeeper during the Class Period are as follows:

     2018    $    1,660,015.00
     2017    $    1,273,202.00
     2016    $     941,227.00
     2015    $     749,762.00
     2014    $     709,312.00
13
  Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano v. Boeing,
Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market rate of $37–$42,
supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and defendant obtaining fees of
$32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016) (declaration that Boeing’s 401(k) plan
recordkeeping fees have been $18 per participant for the past two years); George v. Kraft Foods Global,
Inc., 641 F.3d 786 (7th Cir. 2011) (plaintiffs’ expert opined market rate of $20–$27 and plan paid record-
keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4 (D.Mass. June 15, 2016)
(401(k) fee settlement committing the Plan to pay not more than $35 per participant for
recordkeeping).

                                                    38
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.39      Page 39 of 46



recordkeeping costs actually increased each year from 2016 to 2018 while the number of Plan

participants also increased. In 2018 the direct recordkeeping costs were $27 per person, over five

times higher than the average for plans eight times smaller.

       121.     To place this in context, recordkeeping costs should drop as a plan increases in size

by asset and participants. So for example, a plan with 200 participants and $20m in assets has an

average recordkeeping and administration cost (through direct compensation) of $12 per

participant with $190 at the high end. 401k Averages Book at 95. A plan with 1,000 participants

and $100m in assets has an average recordkeeping and administration cost (through direct

compensation) of $6 per participant. 401k Averages Book at 103.

       122.     A 1998 study conducted by the Department of Labor (“1998 DOL Study”) reflected

that as the number of participants grow, a plan can negotiate lower recordkeeping fees:14

                  Number of Participants                       Avg. Cost Per Participant

        200                                            $42

        500                                            $37

        1,000                                          $34



       123.     Additionally, as plan asset size increases, so should the costs per participant

decrease. See 1998 DOL Study at 4.2.2 (“Basic per-participant administrative charges typically

reflect minimum charges and sliding scales that substantially reduce per capita costs as plan size

increases.”)




14
    See https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/retirement/study-of-
401k-plan-fees-and-expenses.pdf. Given the general trend of decreasing recordkeeping fees, the
average costs per participants from nearly 20 years ago cited in the DOL study would be much
lower today as reflected in the latest edition of the 401k Averages Book.


                                                 39
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                       PageID.40       Page 40 of 46



          124.   Given the size of the Plan’s assets during the Class Period and total number of

unique participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services at a lower cost that

were comparable to or superior to the typical services provided by the Plan’s recordkeeper.

          125.   A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and

independent breaches of the duties of loyalty and prudence.

          D.     Defendants Breached their Duty of Loyalty to the Plan and its Participants

          126.   The structure of this Plan is rife with potential conflicts of interest because Principal

and its affiliates were placed in positions that allowed them to reap profits from the Plan at the

expense of Plan participants. Here, the Plan’s Investment Consultant was Principal Financial; the

Recordkeeper was also Principal Financial, and the Trustee was Principal Trust. See Investment

Policy at 2.15 Out of the 20 funds offered by the Plan, 17 of them or 85%, were funds bearing

Principal’s name.

          127.   Under the governing Plan documents, the Company had “the sole authority to

appoint and remove the Trustee.” Plan Doc at ¶ 7.01. The Company, and the fiduciaries to whom

it delegated authority, breached their duty of undivided loyalty to Plan participants by failing to

adequately supervise Principal and its affiliates and ensure that the fees charged by Principal and

its affiliates were reasonable and in the best interests of the Plan and its participants. Clearly,

Defendants failed this aspect of their fiduciary duties.

                                 FIRST CLAIM FOR RELIEF
                      Breaches of Fiduciary Duties of Loyalty and Prudence
                          (Asserted against the Investment Committee)

15
     Upon information and belief, the recordkeeper and trustee are both affiliates of Principal.

                                                    40
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                   PageID.41      Page 41 of 46




       128.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       129.    At all relevant times, the Investment Committee and its members (“Prudence

Defendants”) were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A), in that they exercised discretionary authority or control over the administration

and/or management of the Plan or disposition of the Plan’s assets.

       130.    As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       131.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint. They did not make decisions regarding the Plan’s investment

lineup based solely on the merits of each investment and what was in the best interest of Plan

participants. Instead, the Prudence Defendants selected and retained investment options in the

Plan despite the high cost of the funds in relation to other comparable investments. The Prudence

Defendants also failed to investigate the availability of lower-cost share classes of certain mutual

funds, collective trusts, and separate accounts in the Plan. Likewise, the Prudence Defendants

failed to monitor or control the grossly-excessive compensation paid for recordkeeping services.

       132.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have



                                                41
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.42      Page 42 of 46



suffered these losses, and Plan participants would have had more money available to them for their

retirement.

        133.   Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

        134.   The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).

                                SECOND CLAIM FOR RELIEF

                       Failure to Adequately Monitor Other Fiduciaries
               (Asserted against Magna, the Board and Committee Defendants)

        135.   Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        136.   Magna, the Board, and Committee Defendants (the “Monitoring Defendants”) had

the authority to appoint and remove members of the Investment Committee and the Trustee, and

the duty to monitor the Investment Committee and Trustee. The Monitoring Defendants were

aware that the Investment Committee Defendants had critical responsibilities as fiduciaries of the

Plan.

        137.   In light of this authority, the Monitoring Defendants had a duty to monitor the

Investment Committee Defendants to ensure that the Investment Committee Defendants were



                                                   42
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.43      Page 43 of 46



adequately performing their fiduciary obligations, and to take prompt and effective action to

protect the Plan in the event that the Investment Committee Defendants were not fulfilling those

duties.

          138.   The Monitoring Defendants also had a duty to ensure that the Investment

Committee Defendants possessed the needed qualifications and experience to carry out their

duties; had adequate financial resources and information; maintained adequate records of the

information on which they based their decisions and analysis with respect to the Plan’s

investments; and reported regularly to the Monitoring Defendants.

          139.   The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                 (a)    Failing to monitor and evaluate the performance of the Investment

                        Committee Defendants or have a system in place for doing so, standing idly

                        by as the Plan suffered significant losses as a result of the Investment

                        Committee Defendants’ imprudent actions and omissions;

                 (b)    failing to monitor the processes by which Plan investments were evaluated,

                        their failure to investigate the availability of lower-cost share classes, and

                        their failure to investigate the availability of lower-cost separate account

                        and collective trust vehicles; and

                 (c)    failing to remove Investment Committee members whose performance was

                        inadequate in that they continued to maintain imprudent, excessively costly,

                        and poorly performing investments within the Plan, and caused the Plan to

                        pay excessive recordkeeping fees, all to the detriment of the Plan and Plan

                        participants’ retirement savings.




                                                  43
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                    PageID.44      Page 44 of 46



        140.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants would have had

more money available to them for their retirement.

        141.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Investment

Committee Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate

relief as set forth in their Prayer for Relief.

                                       PRAYER FOR RELIEF

        145.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

                A.      A determination that this action may proceed as a class action under Rule

                        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

                        Procedure;

                B.      Designation of Plaintiffs as Class Representatives and designation of

                        Plaintiffs’ counsel as Class Counsel;

                C.      A Declaration that the Defendants, and each of them, have breached their

                        fiduciary duties under ERISA;

                D.      An Order compelling the Defendants to make good to the Plan all losses to

                        the Plan resulting from Defendants’ breaches of their fiduciary duties,

                        including losses to the Plan resulting from imprudent investment of the

                        Plan’s assets, and to restore to the Plan all profits the Defendants made

                        through use of the Plan’s assets, and to restore to the Plan all profits which




                                                  44
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20                 PageID.45      Page 45 of 46



                    the participants would have made if the Defendants had fulfilled their

                    fiduciary obligations;

             E.     An order requiring the Company Defendants to disgorge all profits received

                    from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

                    § 1132(a)(3) in the form of an accounting for profits, imposition of a

                    constructive trust, or a surcharge against the Company Defendant as

                    necessary to effectuate said relief, and to prevent the Company Defendant’s

                    unjust enrichment;

             F.     Actual damages in the amount of any losses the Plan suffered, to be

                    allocated among the participants’ individual accounts in proportion to the

                    accounts’ losses;

             G.     An order enjoining Defendants from any further violations of their ERISA

                    fiduciary responsibilities, obligations, and duties;

             H.     Other equitable relief to redress Defendants’ illegal practices and to enforce

                    the provisions of ERISA as may be appropriate, including appointment of

                    an independent fiduciary or fiduciaries to run the Plan and removal of Plan

                    fiduciaries deemed to have breached their fiduciary duties;

             I.     An award of pre-judgment interest;

             J.     An award of costs pursuant to 29 U.S.C. § 1132(g);

             K.     An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

                    common fund doctrine; and

             L.     Such other and further relief as the Court deems equitable and just.



Dated: April 30, 2020                        Respectfully submitted,


                                               45
Case 2:20-cv-11060-NGE-RSW ECF No. 1 filed 04/30/20       PageID.46       Page 46 of 46



                                   CAPOZZI ADLER, P.C.

                                   /s/ Mark K. Gyandoh                .
                                   Mark K. Gyandoh, Esquire
                                   (admitted to practice in the EDMich)
                                   312 Old Lancaster Road
                                   Merion Station, PA 19066
                                   markg@capozziadler.com
                                   (610) 890-0200
                                   Fax (717) 233-4103

                                   Donald R. Reavey, Esquire
                                   (Application for Admission to EDMich be Filed)
                                   CAPOZZI ADLER, P.C.
                                   PA Attorney ID #82498
                                   2933 North Front Street
                                   Harrisburg, PA 17110
                                   donr@capozziadler.com
                                   (717) 233-4101
                                   Fax (717) 233-4103

                                   ANTHONY L. DELUCA, PLC
                                   Anthony L. DeLuca (P-64874)
                                   14950 East Jefferson Avenue, Suite 170
                                   Gross Pointe Park, MI 48230
                                   anthony@aldplc.com
                                   (313) 821-5905
                                   Fax (313) 821-5906

                                   Counsel for Plaintiffs and the Putative Class




                                     46
